Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1, 4, 6, 10-11, 15, 18-19, 21, 44 drawn to an oligosaccharide composition comprising oligosaccharides of degree of polymerization (DP) between DP3-DP10. (A23L33/125)
Group II.	Claims 25-26, 37, 45, 50, 53-56 drawn to a composition comprising non-milk oligosaccharides of DP3-DP10, further comprising mammalian milk oligosaccharides (MMO). 
Group III	Claim 31 drawn to a baby food or a food composition for a geriatric individual comprising plant-based oligosaccharides of DP1-DP10 or DP3-D10 or DP5-DP10, further comprising polysaccharides greater than DP30. (A23L33/40)

Group IV	Claim 35 drawn to a method to promote microbiome stability or for treating or preventing dysbiosis in a mammal. (A61P1/02, 426/2)
Group V	Claim 39 drawn to a method for improving a polysaccharide-containing food, comprising digesting the food using a glycosyl hydrolase. (A23K10/14)
Group VI	Claim 40 drawn to a method for facilitating microbiome development during weaning comprising administering a diet which includes arabinose-containing polysaccharide and optionally comprising Lactobacilli. (A23L33/135)
Group VII	Claim 43 drawn to a method for facilitating microbiome development during weaning comprising administering a diet which includes pectin-containing vegetables. (A23L33/21)

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function or effect. For instance Group II is a composition requiring mammalian milk oligosaccharides .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Groups IV and V are unrelated methods. Group IV is drawn to method for promoting microbiome stability while Group V involves a method for hydrolyzing a food using a glycosyl hydrolase. 
The same reasons apply to inventions of Groups I and III, Groups I and IV, I and V, Groups II and III, Groups II and IV, Groups II and V, Groups III and IV, Groups III and V and Groups VI and VII with other Groups. 
Restriction for examination purposes as indicated is proper because all these inventions are independent or distinct for the reason given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification;
                     (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	(c) the inventions require a different field of search (for example searching different classes/subclasses or electronic resources, or employing different search queries);
	(d) The prior art applicable to one invention would not likely be applicable to another invention;
	(e) The inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or 35 U.S.C. 112 first paragraph.
Applicant is advised that the reply to this requirement, to be complete, must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated an election without traverse. Traversal must be presented at the time of the election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit, on the record, that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence of admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMID R BADR/
Primary Examiner, Art Unit 1791